Name: 97/784/EC: Council Decision of 22 April 1997 concerning the conclusion of an Agreement on telecommunications procurement and an Agreement in the form of a memorandum concerning the procurement of private telecommunications operators between the European Community and the Republic of Korea
 Type: Decision
 Subject Matter: European construction;  trade policy;  communications;  Asia and Oceania
 Date Published: 1997-11-22

 22.11.1997 EN Official Journal of the European Communities L 321/30 COUNCIL DECISION of 22 April 1997 concerning the conclusion of an Agreement on telecommunications procurement and an Agreement in the form of a memorandum concerning the procurement of private telecommunications operators between the European Community and the Republic of Korea (97/784/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2), first sentence thereof, Having regard to the proposal from the Commission, Whereas the Agreement on telecommunications procurement and the Agreement in the form of a memorandum concerning the procurement of private telecommunications operators between the European Community and the Republic of Korea should be approved; Whereas the conclusion of the Agreement on telecommunications procurement and the Agreement in the form of a memorandum should be based on Article 113 of the Treaty because the Agreements apply only to products and services which are incidental to the procurement of these products; Whereas it is appropriate that the Council should authorize the Commission, in consultation with a special committee to be appointed by the Council, to approve modifications on behalf of the Community of Annex I to the Agreement on telecommunications procurement; whereas, however, such authorization will be limited to the modifications resulting from the application of the procedure of Article 8 of Council Directive 93/38/EEC of 14 June 1993 coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement on telecommunications procurement and the Agreement in the form of a memorandum concerning the procurement of private telecommunications operators between the European Community and the Republic of Korea are hereby approved on behalf of the Community. The texts of the Agreement and of the memorandum are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement and the memorandum in order to bind the Community. Article 3 The Commission is hereby authorized to approve, on behalf of the Community, modifications to Annex I to the Agreement on telecommunications procurement. The Commission shall be assisted in this task by a special committee appointed by the Council. The authorization referred to in the first subparagraph shall be limited to the modifications that will be necessary were the procedures laid down in Article 8 of Directive 93/38/EEC to be applied. Done at Luxembourg, 22 April 1997. For the Council The President J. VAN AARTSEN (1) OJ L 199, 9. 8. 1993, p. 84. Directive as amended by the 1994 Act of Accession.